Name: 2011/581/EU: Decision of the European Parliament of 10Ã May 2011 on the closure of the accounts of the European Food Safety Authority for the financial year 2009
 Type: Decision
 Subject Matter: accounting;  EU institutions and European civil service;  EU finance;  budget
 Date Published: 2011-09-27

 27.9.2011 EN Official Journal of the European Union L 250/166 DECISION OF THE EUROPEAN PARLIAMENT of 10 May 2011 on the closure of the accounts of the European Food Safety Authority for the financial year 2009 (2011/581/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Food Safety Authority for the financial year 2009,  having regard to the Court of Auditors report on the annual accounts of the European Food Safety Authority for the financial year 2009, together with the Authoritys replies (1),  having regard to the Councils recommendation of 15 February 2011 (05892/2011  C7-0052/2011),  having regard to Article 276 of the EC Treaty and Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council (3) establishing a European Food Safety Authority, and in particular Article 44 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (4), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on the Environment, Public Health and Food Safety (A7-0146/2011), 1. Approves the closure of the accounts of the European Food Safety Authority for the financial year 2009; 2. Instructs its President to forward this Decision to the Executive Director of the European Food Safety Authority, the Council, the Commission and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Union (L series). The President Jerzy BUZEK The Secretary-General Klaus WELLE (1) OJ C 338, 14.12.2010, p. 108. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 31, 1.2.2002, p. 1. (4) OJ L 357, 31.12.2002, p. 72.